


--------------------------------------------------------------------------------


THIS MANAGEMENT AGREEMENT made this 1st day of January, 2008


BETWEEN


SCOUT EXPLORATION INC., a body corporate, having offices in the
City of Calgary in the Province of Alberta (hereinafter referred to as "Scout")


And


KERRISDALE CONSULTING INC., a body corporate, having offices in the
City of Calgary in the Province of Alberta (hereinafter referred to as the
"Consultant").




WHEREAS Scout wishes to retain the services of the Consultant for the purposes
of performing the duties and functions of a Manager and a Geologist of Scout and
to provide geological advice and expertise, all on the terms and conditions and
to the extent hereinafter set forth.


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, the parties hereto do covenant and agree as
follows:




ARTICLE I - Statement of Work


1.01  For the period January 1, 2008 to December 31, 2008 inclusive (the
"Contract Period"), Scout will retain (subject to termination as provided in
Article IX hereof) the Consultant under the terms of this Agreement to perform
work with no minimum and no maximum number of working days, unless otherwise
mutually agreed upon.


1.02  During the Contract Period the Consultant shall, in a careful, prudent and
professional manner, perform the duties and functions normally performed by a
company Manager and a Geologist of Scout, as more particularly outlined in the
Job Description attached to and incorporated into this Agreement as Schedule
"A", and shall render such other geological and management advice and expertise
as may from time to time be requested by Scout (herein called the "Work").


1.03  The Consultant shall perform and complete the Work to the satisfaction of
Scout and shall comply with all reasonable instructions and directions from
Scout in connection herewith.


 
ARTICLE II - Conduct of Work


2.01  The parties agree that this is a personal services contract and that the
Consultant will dedicate to the performance of the Work the personal services of
Brian Mahood and will not utilize the services of any other individual for such
purpose.


2.02  The Work shall be performed at the offices of Scout, at the City of
Calgary, in the Province of Alberta and in such other locations as Scout may
reasonably require.


2.03  Scout will provide the data base, maps, computer services and other
facilities and requirements reasonably required by the Consultant for the
performance of the Work.

 
Page 1

--------------------------------------------------------------------------------

 

ARTICLE III - Reports and Co-operation


3.01  The Consultant shall provide reports in such form and context as Scout may
reasonably request respecting the Work.


3.02  The Consultant shall, during the Contract Period, co-operate and work with
other consultants engaged by Scout and/or Scout employees engaged in related
work.  In so doing, the Consultant shall make all information available as
required by Scout.


 
ARTICLE IV - Confidentiality


4.01  The Consultant shall keep confidential and in the strictest secrecy both
during the term of this Agreement and after termination thereof any and all
information obtained, directly or indirectly, as a result of or in connection
with the Work, unless the release of such information is specifically authorized
in writing by Scout, is subject to disclosure required by law, rule, order or
regulation or such information becomes public in the general course of business.


4.02  After termination of this Agreement, the Consultant agrees not to engage
in competition with Scout for a period of six (6) months with respect to any oil
or gas prospects discovered by or made known to the Consultant during the
performance of the Work.


4.03  Title to all designs, technical reports, photographs, drawings, plans,
specifications, models, patterns, samples, patents, inventions, methods and
processes, data, design reports, leads, prospects and all other information and
material of whatever kind, and whether of a proprietary nature or not, arising
out of or as a result of the Work shall vest in Scout.  All copies of any
documents, reports, maps and other information and material created or obtained
by the Consultant in the course of the performance of the Work are to be
returned to Scout upon termination of this Agreement.


4.04  The Consultant shall be able to perform Work for other clients as long as
such Work does not conflict with Scout's activities.




ARTICLE V - Indemnity and Insurance


5.01  The Consultant shall indemnify and save harmless Scout from and against
any and all claims, damages, loss, costs, actions and expenses which it may at
any time incur or suffer as a result of or arising out of any act or omission by
the Consultant, any injury to persons (including injuries resulting in
death)  or loss of or damage to property incurred during and arising out of the
conduct of the Work.


5.02  The Consultant shall be responsible for it’s own insurance for medical
expenses and against accident and sickness (including disability and death).


ARTICLE VI - Payment to Consultant


6.01  Scout agrees to pay to the Consultant a fee of $1,000.00 CDN (one thousand
dollars) per month for each month of the Contract Period for the performance of
the Work, subject to such deductions pursuant to

 
Page 2

--------------------------------------------------------------------------------

 

Article 6.04.  All payments shall be subject to the Goods and Services Tax (GST)
and/or other such government charges that are required by law from time to time
to be paid.


6.02  The Consultant shall perform the Work during the normal Scout hours of
8:00 a.m. to 5:00 p.m. or at other such times as Scout or the performance of the
Work may reasonably require.


6.03  Scout shall reimburse the Consultant for all reasonable expenses incurred
by him in carrying out the Work, provided that all such expenses are previously
authorized by Scout.


6.04 Amounts for income tax, Canada Pension Plan, Unemployment Insurance or any
other contributions or deductions which are required by law from time to time to
be paid shall not be deducted by Scout and shall be the responsibility of the
Consultant.




ARTICLE VII - Invoicing and Payment


7.01  The Consultant shall submit to Scout a monthly invoice for the work
performed plus expenses incurred within 5 (five) working days following the
month for which the invoice is applicable.  Scout shall promptly pay such
invoice within 10 (ten) working days following receipt of the invoice.




ARTICLE VIII - Non-Agency


8.01  The Consultant is and shall at all times during the Contract Period be an
independent consultant with respect to the performance of the Work.  The
Consultant shall not be the agent, representative, employee or servant of Scout
in the performance of the work unless expressly authorized by Scout in writing.




ARTICLE IX - Termination


9.01  Notwithstanding anything herein contained or contained in any Statute,
Legislation or Regulation, it is agreed that if Scout shall consider it
necessary or desirable for any reason whatsoever to terminate this Agreement
prior to the end of the contract Period, then Scout may terminate this Agreement
on five (5) working days written notice to the Consultant and payment of the
remaining monies (per Article 6.01) owed for the remainder of the Contract
Period.  Notwithstanding anything herein contained or contained in any Statute,
Legislation or Regulation, it is agreed that if the Consultant shall consider it
necessary or desirable for any reason whatsoever to terminate this Agreement
prior to the end of the contract Period, then the Consultant may terminate this
Agreement on five (5) working days written notice to Scout.  In the event of
such a termination, Scout shall only be responsible to compensate the Consultant
for the months prior to and during the month in which the termination is
submitted and for approved expenses incurred prior to the date of termination.


9.02  Notwithstanding anything herein contained, in the event that the
Consultant should become disabled through illness or accident and be unable to
perform the service required of him hereunder, then this Agreement shall
thereupon terminate without notice to the Consultant and Scout shall only be
responsible to compensate the Consultant for the months prior to and during the
month in which the termination is submitted and for approved expenses incurred
prior to the date of termination.



 
Page 3

--------------------------------------------------------------------------------

 

ARTICLE X - Term of Contract


10.01  Subject to Article IX, this Agreement shall terminate on December 31,
2008, unless extended by mutual written consent of Scout and the Consultant.




ARTICLE XI - Miscellaneous


11.01  The Consultant shall not assign this Agreement or any portion thereof
without the prior written consent of Scout.


11.02  The parties hereto acknowledge and agree that this Agreement contains the
entire agreement between them and supersedes all prior agreements or
understandings, oral or written, heretofore made between the parties in relation
to work to be performed by the Consultant for Scout.  Without restriction of the
foregoing, the Consultant hereby specifically agrees that this Agreement
operates in full satisfaction and settlement of any claims he might have for the
performance of work as a Manager and a Geologist on behalf of Scout previously
contemplated by the parties hereto.


11.03  For all purposes of or incidental to this Agreement, a notice to any
party hereunder may be delivered personally, be electronic email or by ordinary
first-class prepaid mail addressed to the appropriate party at the following
address:


Scout Exploration Inc.
609 - 475 Howe Street
Vancouver, B.C.  V6C 2B3


Attention:  Jason Walsh
Email:  jwalsh@thelonventures.com


Kerrisdale Consulting Inc.
600, 600 – 6th Avenue S.W.
Calgary, Alberta  T2P 0S5


Attention:  Brian C. Mahood
Email:  brian.mahood@kerrisdaleresources.com




Any notice delivered by ordinary first-class prepaid mail shall be deemed
delivered three days after posting in Canada.


11.04  This Agreement shall be governed by and interpreted in accordance with
the laws of Alberta and the parties agree to attorn to the jurisdiction of the
Courts of Alberta.


11.05  Time shall be of the essence of this Agreement.


11.06  The headings used in this Agreement are for convenience only and are not
to be considered a part of the Agreement and do not in any way limit or amplify
the terms and provisions hereof.

 
Page 4

--------------------------------------------------------------------------------

 

11.07  When the context so requires, the singular shall be read as if plural and
the provisions hereof shall be read with all grammatical changes necessary upon
the person referred to being male, female, firm or corporation.


11.08  In the event any provisions of this Agreement shall be deemed or found
invalid or void, in whole or in part, by any Court of competent jurisdiction,
the remaining terms and provisions hereof shall remain in full force and effect.














IN WITNESS WHEROF the parties hereto have executed this Agreement the day and
year first above written.






                   SCOUT EXPLORATION INC.






                   Per:    _________________________________
                    President




                   Per:    _________________________________

 






                                                   KERRISDALE CONSULTING INC.






   Per:    _________________________________





 
Page 5

--------------------------------------------------------------------------------

 

SCHEDULE "A"




SCOUT EXPLORATION INC.


JOB DESCRIPTION








1.
Assist Scout with the purchase of the interests of the Joint Venture partners of
Kerrisdale Resources Ltd.



2.
Manage the assets purchased from Kerrisdale Resources Ltd. and any other oil and
gas assets acquired in Canada.



3.
Conduct geological studies and prepare recommendations relative to exploratory
and development activities approved by Scout.  Collect and direct the
preparation and/or analysis of geophysical data in order to recommend
appropriate exploratory and development procedures.



4.
Assist Scout in making reserve estimates and economic analyses.



5.
Maintain contact with outside personnel in industry, associations and government
in order to further Scout's interests.



6.
Perform other work and duties for which the Consultant is qualified as may be
required from time to time.



 
 

 



 
Page 6

--------------------------------------------------------------------------------

 
